DETAILED ACTION
This Office action is in response to Amendment filed on 02/17/2021.  Claims 1, 8, and 15 are amended with claims 3, 4, 10, 11, 17, and 18 previously canceled.  Claims 1, 2, 5-9, 12-16, and 19-26 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 9-11), filed on 02/17/2021, with respect to the 103 rejections of claims 1, 2, 5-9, 12-16, and 19-26 have been considered but are moot because the arguments do not apply to the newly found reference being used in the current rejection.

Response to Amendment
The Amendment filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 12-16, 19, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 8205010 B1, hereinafter “Black”) in view of Collie et al. (US 2004/0172592 A1, hereinafter “Collie”) further in view of Bedard et al. (US 2014/0149836 A1, hereinafter “Bedard”).

Regarding claim 1 (and similarly claims 8 and 15), Black discloses:
A non-transitory computer-readable storage medium carrying program instructions thereon, the program instructions when executed by one or more processors of a client computing device cause the one or more processors to perform operations comprising:
obtaining web service metadata from a web service (obtaining template in business software system server via web interface, Black: Col. 5 lines 29-57);
determining one or more capabilities of the web service based on the web service metadata, wherein the one or more capabilities include providing attributes for a spreadsheet (determining directives specifying spreadsheet formatting information including columns headings, entry format, and restrictions based on template, Black: Col. 5 lines 29-43);
configuring, by the client computing device, a table component in the spreadsheet based on the one or more capabilities and the web service metadata, wherein configuring the table component includes (creating spreadsheet formatted based on directives and template, Black: Col. 5 lines 29-43):
determining a relationship between two or more related attributes (determining list of data and corresponding details regarding data, Black: Col. 5 lines 29-43), and
mapping each of the two or more related attributes to respective columns of the table component based on the determined relationship of one related attribute with one or more corresponding other related attributes (creating spreadsheet with headings, columns, and populated data entries formatted based on directives specifying spreadsheet formatting information, Black: Col. 5 lines 29-52);
rendering the table component in the spreadsheetcreating spreadsheet with headings, columns, and populated data entries, Black: Col. 5 lines 29-52);
in response to activation of the data request element, retrievingdownloading data from business software system server via web interface, Black: Col. 5 lines 53-63);
convertingtranslating data into spreadsheet format, Black: Col. 5 lines 59-63);
tracking data changes in the spreadsheet based on user input (modifying data in spreadsheet by user, Black: Col. 5 lines 65-67); and
sending the data changes from the spreadsheet to the web service (uploading modified data with spreadsheet to business software system server via web interface, Black: Col. 6 lines 1-4).
Black does not explicitly disclose:
wherein the rendered table component includes a data request element;
in response to activation of the data request element, retrieving, by the client computing device, data from the web service including one or more data values in a non-human readable format;
converting, by the client computing device, the data to a predetermined format including translating the one or more data values to one or more corresponding display values in a human readable format.
However, in the same field of endeavor, Collie teaches:
wherein the rendered table component includes a data request element (spreadsheet application including import button, Collie: [0022]
in response to activation of the data request element, retrieving, by the client computing device, data from the web service including one or more data values importing data in response to clicking import button in spreadsheet application, Collie: [0022]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Black in view of Collie in order to further modify the method of creating spreadsheet formatted based on directives on template from the teachings of Black with the method of importing data in response to import button activation in spreadsheet from the teachings of Collie.
	One of ordinary skill in the art would have been motivated because it would have allowed spreadsheet application to interact with other incompatible applications (Collie: [0038]).
Black in view of Collie does not explicitly disclose:

converting, by the client computing device, the data to a predetermined format including translating the one or more data values to one or more corresponding display values in a human readable format.
However, in the same field of endeavor, Bedard teaches:
client retrieving JSON data from web server and business application, Bedard: [0028] lines 1-10, [0033] lines 1-18
converting, by the client computing device, the data to a predetermined format including translating the one or more data values to one or more corresponding display values in a human readable format (client executing web server functionalities such as locally performing various conversions or transformations, Bedard: [0028] lines 7-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Black in view of Collie further in view of Bedard in order to further modify the method of creating spreadsheet formatted based on directives on template and importing data in response to import button activation in spreadsheet from the combined teachings of Black and Collie with the method of client retrieving JSON data for converting into displayable format from the teachings of Bedard.
	One of ordinary skill in the art would have been motivated because it would have reduced need for an add-on application or middleware (Bedard: [0028] lines 12-14).

Regarding claim 2, Black-Collie-Bedard teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Black-Collie-Bedard further discloses:
collecting display values from the spreadsheet (uploading modified data with spreadsheet to business software system server via web interface, Black: Col. 6 lines 1-4);
converting the display values to a second predetermined format (converting data with spreadsheet into business software system format, Black: Col. 8 lines 11-14);
packaging the converted display values into web service request payloads (storing converted data into system data storage, Black: Col. 8 lines 11-18
sending requests to the web service (sending command to load modified spreadsheet to business software system server via web interface, Black: Col. 7 lines 1-7); and
processing responses from the web service (processing modified spreadsheet, Black: Col. 7 lines 8-12).

Regarding claim 5, Black-Collie-Bedard teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Black-Collie-Bedard further discloses:
wherein the program instructions when executed are further operable to perform operations comprising configuring the table component in the spreadsheet to render the respective columns and fields, and to populate cells associated with the two or more related attributes with data in a particular format (creating spreadsheet with headings, columns, and populated data entries formatted based on directives specifying spreadsheet formatting information, Black: Col. 5 lines 29-52).

Regarding claim 6, Black-Collie-Bedard teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Black-Collie-Bedard further discloses:
wherein the instructions when executed are further operable to perform operations comprising causing the web service to provide data changes in the spreadsheet to a business application (uploading modified data with spreadsheet to business software system server via web interface, Black: Col. 6 lines 1-4).

claim 7, Black-Collie-Bedard teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Black-Collie-Bedard further discloses:
determining one or more requirements of web service based on web service metadata (determining spreadsheet formatting information including columns headings, entry format, and restrictions specified by directives, Black: Col. 5 lines 29-43); and
configuring a table column component in the spreadsheet based on the one or more requirements of the web service (creating spreadsheet formatted based on directives specifying spreadsheet formatting information including columns headings, entry format, and restrictions, Black: Col. 5 lines 29-43).

Regarding claims 9, 12-14, 16, 19, and 20, they do not teach or further define over the limitations in claims 2 and 5-7.  Therefore, claims 9 and 12-14 are rejected for the same reasons as set forth in the rejections of claims 2 and 5-7 above.

Regarding claim 24, Black-Collie-Bedard teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Black-Collie-Bedard further discloses:
wherein the one or more data values are in a JSON format (client retrieving JSON data from remote data sources through web server via REST protocol, Bedard: [0028] lines 1-10, [0033] lines 1-18).

claim 25, Black-Collie-Bedard teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Black-Collie-Bedard further discloses:
wherein the web service is a REST service and the data is retrieved through the web service from a plurality of data sources to populate various fields of the spreadsheet (client retrieving JSON data from remote data sources through web server via REST protocol, Bedard: [0028] lines 1-10, [0033] lines 1-18).

Regarding claim 26, it does not teach or further define over the limitations in claim 25.  Therefore, claim 26 is rejected for the same reasons as set forth in the rejection of claim 25 above.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 8205010 B1)-Collie (US 2004/0172592 A1)-Bedard (US 2014/0149836 A1) as applied to claim 1 above, and further in view of Schechinger et al. (US 2006/0218156 A1, hereinafter “Schechinger”).

Regarding claim 21, Black-Collie-Bedard teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Black-Collie-Bedard does not explicitly disclose:
wherein a first attribute of the two or more related attributes is associated with a defined list of data values that correspond to data values of the corresponding other attributes, and wherein configuring the table component further comprises retrieving a constrained list 
However, in the same field of endeavor, Schechinger teaches:
wherein a first attribute of the two or more related attributes is associated with a defined list of data values that correspond to data values of the corresponding other attributes, and wherein configuring the table component further comprises retrieving a constrained list of display values for the defined list of data values according to the relationship between the two or more related attributes (utilizing drop-down list of parameters to display corresponding refined list of data, Schechinger: [0059] lines 1-14, [0071] lines 17-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Black-Collie-Bedard further in view of Schechinger in order to further modify the method of creating spreadsheet formatted based on directives on template from the combined teachings of Black-Collie-Bedard with the method of utilizing drop-down list of parameters to display corresponding refined list of data from the teachings of Schechinger.
One of ordinary skill in the art would have been motivated because it would have allowed for easy to use spreadsheet format type (Schechinger: [0020] lines 1-6).

Regarding claims 22 and 23, they do not teach or further define over the limitations in claim 21.  Therefore, claims 22 and 23 are rejected for the same reasons as set forth in the rejection of claim 21 above.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446